 1

 2

 3

 4




                                                                      JS-6
 5

 6

 7

 8
                                            UNITED STATES DISTRICT COURT
 9
                                        CENTRAL DISTRICT OF CALIFORNIA
10
                                               )
11   Sanrio Co. Ltd. and Sanrio, Inc.,         )               Case No. SACV 18-01380 CJC
                                               )               (JEDx)
12                           Plaintiffs,       )
            v.                                 )               CONSENT DECREE AND
13                                             )               PERMANENT INJUNCTION
     Seok Hyeon Ko a/k/a Brian Ko, an          )
14   individual d/b/a Toon Planet, Tae Rim Ko )
     a/k/a Tina Ko, an individual d/b/a Toon )
15   Planet, and Does 1 through 10, inclusive, )
                                               )
16                          Defendants.        )
                                               )
17

18
                The Court, having read and considered the Joint Stipulation for Entry of
19
     Consent Decree and Permanent Injunction that has been executed by Plaintiffs
20
     Sanrio Co. Ltd. and Sanrio, Inc. (collectively “Plaintiffs”), and Defendants Seok
21
     Hyeon Ko a/k/a Brian Ko, an individual d/b/a Toon Planet and Tae Rim Ko a/k/a
22
     Tina Ko, an individual d/b/a Toon Planet (collectively “Defendants”) in this action,
23
     and good cause appearing therefore, hereby:
24
                ORDERS that based on the Parties’ Stipulation and only as to Defendants,
25
     their successors, heirs, and assignees, this Injunction shall be and is hereby entered in
26
     the within action as follows:
27

28


     Sanrio, et al. v. Ko, et al.: Consent Decree        -1-
 1   1. This Court has jurisdiction over the parties to this action and over the subject
 2
     matter hereof pursuant to 17 U.S.C. § 101 et seq., and 28 U.S.C. §§ 1331 and 1338.
 3
     Service of process was properly made against Defendants.
 4
     2. Plaintiffs are the owner or exclusive licensee of all rights in and to the copyright
 5
     and trademark registrations listed in Exhibits “A” and “B,” attached hereto and
 6
     incorporated herein by this reference, and the trademarks and copyrights associated
 7
     with the same (“Plaintiffs’ Properties”).
 8
     3. Plaintiffs have expended considerable resources in the creation and commercial
 9
     exploitation of Plaintiffs’ Properties on merchandise and in the enforcement of the
10
     intellectual property rights in Plaintiffs’ Properties.
11
     4. Plaintiffs have alleged that Defendants have made unauthorized uses of
12
     Plaintiffs’ Properties or substantially similar likenesses or colorable imitations
13
     thereof.
14
     5. Defendants and their agents, servants, employees, representatives, successor and
15
     assigns, and all persons, firms, corporations or other entities in active concert or
16
     participation with them who receive actual notice of the Injunction are hereby
17
     restrained and permanently enjoined from infringing – directly, contributorily or
18
     vicariously – or enabling, facilitating, permitting, assisting, soliciting, encouraging,
19
     inducing, authorizing, aiding or abetting, materially contributing to, or persuading
20
     anyone to infringe in any manner Plaintiffs’ Properties, including, but not limited to,
21
     manufacturing, importing, distributing, advertising, selling, offering for sale, any
22
     unauthorized product which features any of Plaintiffs’ Properties (“Unauthorized
23
     Products”), and, specifically:
24
          a) Importing, manufacturing, distributing, advertising, selling, offering for sale,
25
                the Unauthorized Products or any other unauthorized products which picture,
26
                reproduce, copy or use the likenesses of or bear a substantial similarity to any
27
                of Plaintiffs’ Properties;
28


     Sanrio, et al. v. Ko, et al.: Consent Decree   -2-
 1        b) Importing, manufacturing, distributing, advertising, selling, or offering for
 2
                sale, any unauthorized promotional materials, labels, packaging or containers
 3
                which picture, reproduce, copy or use the likenesses of or bear a confusing
 4
                similarity to any of Plaintiffs’ Properties;
 5
          c) Engaging in any conduct that tends falsely to represent that, or is likely to
 6
                confuse, mislead or deceive purchasers, Defendants’ customers and/or
 7
                members of the public to believe, the actions of Defendants, the products sold
 8
                by Defendants, or Defendants themselves are connected with Plaintiffs, are
 9
                sponsored, approved or licensed by Plaintiffs, or are affiliated with Plaintiffs;
10
                or
11
          d) Affixing, applying, annexing or using in connection with the importation,
12
                manufacture, distribution, advertising, selling, offering for sale, or other use of
13
                any goods or services, a false description or representation, including words or
14
                other symbols, tending to falsely describe or represent such goods as being
15
                those of Plaintiffs.
16
      6. Each side shall bear its own fees and costs of suit.
17
     7. Plaintiffs are entitled to, and shall recover from Defendants, the maximum sum
18
     of Fifty Thousand Dollars ($50,000.00), pursuant to the terms of the parties’ Release
19
     and Settlement Agreement dated and effective November 29, 2018.
20
     8. Each side shall bear its own fees and costs of suit.
21
     9. Except as provided herein, all claims alleged in the Complaint are dismissed
22
     without prejudice.
23
     10. This Injunction shall be deemed to have been served upon Defendants at the time
24
     of its execution by the Court.
25
     11. The Court finds there is no just reason for delay in entering this Injunction and,
26
     pursuant to Rule 54(a) of the Federal Rules of Civil Procedure, the Court directs
27
     immediate entry of this Injunction against Defendants.
28


     Sanrio, et al. v. Ko, et al.: Consent Decree    -3-
 1   12. The Court shall retain jurisdiction over Defendants and of this action to entertain
 2
     such further proceedings and to enter such further orders as may be necessary or
 3
     appropriate to implement and enforce the provisions of this Injunction or of the
 4
     parties’ Release and Settlement Agreement dated and effective November 29, 2018.
 5
     DATED:                 December 7, 2018
 6

 7
                                                                       ________________________________
                                                                       Hon. Cormac J. Carney
 8                                                                     United States District Judge
     PRESENTED BY:
 9
     Wang Law Corporation
10

11
     By: _______________________________
12         Annie S. Wang
           J. Andrew Coombs, Of Counsel
13   Attorneys for Plaintiffs
     Sanrio Co. Ltd. and Sanrio, Inc.
14

15   Seok Hyeon Ko a/k/a Brian Ko,
     an individual d/b/a Toon Planet
16

17   By: _______________________________
           Seok Hyeon Ko a/k/a Brian Ko
18   Defendants, in pro se

19
     Tae Rim Ko a/k/a Tina Ko,
20   an individual d/b/a Toon Planet

21
     By: _______________________________
22         Tae Rim Ko a/k/a Tina Ko
     Defendants, in pro se
23

24                                                           EXHIBIT A
25                                    SANRIO CO.’S COPYRIGHTED DESIGNS
26        Copyright                                            Title of Work (Character)
         Registration
27       TX 3-769-888                               SANRIO 1993 Product and Sales Promotion Catalog
28
         VAu 684-322                                         Sanrio 2005 Character Guide

     Sanrio, et al. v. Ko, et al.: Consent Decree                -4-
 1      VA 1-303-874                                         Character Merchandising
        VA 1-296-115                                           2004 – 100 Characters
 2
        VA 1-370-517                            Cotton Flower Summer 2006 Catalog No. 0602
 3       VA 148-780                                            Hello Kitty Notebook
        VA 1-342-775                                   Sanrio 2002 Hello Kitty Style Guide
 4      VAu 1-078-385                                      Sanrio 2010 Character Guide
        VAu 1-223-912                                 Sanrio Character Mini Brochure 2015
 5       Vau 531-649                                       Hello Kitty Head Dress 2001
        VA 1-434-211                          Hello Kitty with Teddy Bear Stickers (Supplement)
 6       VA 246-420                                   Hello Kitty with Teddy Bear Stickers
         VA 811-440                                              Bad Badtz Maru
 7
        VA 1-296-111                                    CHARMMY KITTY / August 04
 8
         VAu 498-617                                                  Chococat
         VA 130-420                                                  Hello Kitty
 9       VA 148-624                       Hello Kitty, Little Twin Stars, My Melody and Robby Rabbit
                                                    Independence Day Stickers (Supplement)
10      VA 1-434-209                      Hello Kitty, Little Twin Stars, My Melody and Robby Rabbit
                                                            Independence Day Stickers
11       VA 636-579                                              KeroKeroKeroppi
         VA 707-212                                              KeroKeroKeroppi
12      VA 1-416-373                                        keepin' it green (KEROPPI)
        VA 1-370-525                              Hello Kitty Everyday Catalog October 2005
13      VA 1-434-208                                 Little Twin Stars with Unicorn Stickers
         VA 246-421                                              Little Twin Stars
14
         VA 130-422                                              Little Twin Stars
15       VA 840-495                                                   Monkichi
         VA 130-419                                                 My Melody
16      VA 1-370-524                     MyMelody&KuromiHelloKittyEverydayCatalogDecember2005
         VA 130-421                                               Patty & Jimmy
17       VA 636-582                                                     Pekkle
         VA 840-496                                                 Picke Bicke
18       VA 636-580                                                    Pochaco
         VA 148-625                                                 Tuxedo Sam
19       VA 840-494                                                  Winkipinki
20
         VA 636-581                                                  Zashikibuta
        VA 1-352-721                                    Keroppi / Little Frog…Big Splash
21      Vau 1-078-385                                      Sanrio 2010 Character Guide
         VA 657-748                                            KOBUTA NO PIPPO
22      VA 1-342-774                               SANRIO 2005 KEROPPI STYLE GUIDE
         Vau 655-028                                        THE RUNABOUTS – 2001
23                                         TENORIKUMA(BLUE CAFE), MY MELODY(HEART),
         VA 1-416-374                       KUROMI(KUROMI5), CHARMMY KITTY(RABBIT),
24                                          HELLO KITTY(LOGO) EVERYDAY CAT.JUNE 2006
                                            MASYUMARU(INTRO); CINNAMOROLL(SPORT);
25                                                    SUGARBUNNIES(DOUGHNUTS);
         VA 1-416-375                           CHARMMYKITTY(RABBIT); LITTLE TWIN
26                                         STARS(STARS); HELLO KITTY(BEAR); EVERYDAY
                                                              CATALOG JULY 2006
27                                            PANDAPPLE(INTRO), FROOLIEMEW(FANCY),
         VA 1-370-020                     CHOCOCAT(DOT)/SANRIO 2005 PRODUCT CATALOG
28                                                                   AUG NEW

     Sanrio, et al. v. Ko, et al.: Consent Decree           -5-
 1
         VA 1-967-937                         Strawberry News No. 548/ Introducing Kirimichan and
                                                               Gudetama, et al.
 2                                            DOKIDOKI HOTDOG / THE CHILI PEPPER TRIO /
        VA 1-303-873                                CATALOG EVERYDAY 5 MAY 2003
 3      VA 1-967-946                                        GUDETAMA Fan Book
 4
        VA 1-962-577                                        Gudetama Clear Folder
        VA 1-967-947                                         Gudetama Philosophy
 5      VAu 1-307-709                              AGGRETSUKO/AGGRESSIVERETSUKO
        VA 2-102-318                         AGGRETSUKO/AGGRESSIVERETSUKO: Smartphone
 6                                                         Application Stamp Images
         VA 2-090-677                       AGGRETSUKO/AGGRESSIVERETSUKO Book of Phrases
 7                                                             and Expressions
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Sanrio, et al. v. Ko, et al.: Consent Decree           -6-
 1                                                         EXHIBIT B
 2
                                                    SANRIO CO.’S TRADEMARKS
 3
                                 Trademark                      Trademark          Trademark
 4
                                                              Registration No.   Registration Date

 5                                                                  1,200,083        7/6/1982
 6

 7
                                                                    1,277,721       5/15/1984

 8
                                                                    4,854,849       11/17/2015
 9

10
                                                                    4,854,850       11/17/2015
11

12                            HELLO KITTY                           1,215,436       11/9/1982
13                            HELLO KITTY                           1,279,486       5/29/1984
14
                              HELLO KITTY                           4,845,728       11/3/2015
15
                              HELLO KITTY                           4,845,742       11/3/2015
16

17                                                                  3,260,857       7/10/2007
18

19
                                                                    3,751,315       2/23/2010
20

21

22

23

24

25

26

27

28


     Sanrio, et al. v. Ko, et al.: Consent Decree             -7-
